DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The After Final response was filed on 3/11/2011 followed by a supplemental After Final Response on 3/18/2021. See Interview Summary for correcting of 112 2nd issues in the After Final response filed on 3/18/2021.
Claims 2, 5, 11 and 14 are canceled. 
Response to Arguments
Applicant’s arguments, see Remarks on pages 9-12, filed 3/18/2021, with respect to 35 USC 102 and 103 rejections have been fully considered and are persuasive. The rejection has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record, US 2008/0072151 to Song et al., discloses context aware user interface for medical diagnostic imaging such as ultrasound imaging, where the user interacts with the display rather than programmed buttons, by identifying user selection of a bottom edge of a displayed image, and altering the depth of imaging as the user drags the selected bottom edge up or down on the screen, US 2013/0158397 to K. et al. discloses method and system to automatically load user settings to wireless ultrasound probe where similarity between plurality of images are determined and motion of the probe is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669